DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the election of claims filed on 09/14/2022. Claims 1-20 are currently pending.

Election/Restrictions
Applicant’s election without traverse of Species D in the reply filed on 09/14/2022 is acknowledged.
Claims 9 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially annular” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Par. 78 discusses “substantially” regarding modifying terms with a value.  However the instant term contains no value.
Claim 4 recites “a turbine section” in lines 2-3.  It is not clear if the claim 4 turbine section 1) refers to the claim 1 turbine section, or 2) is an additional turbine section.  For purposes of examination the claim is interpreted regarding the former.
In claim 14, the meaning of the term “hyperburner chamber” is unclear.  This does not appear to be a common term in the gas turbine arts.  Applicant specification discusses the term in par. 97 however no specific meaning is stated.  However also discussed in par. 97 rotating detonation chamber 274.  It is not clear is applicant is communicating that 1) a hyperburner chamber includes a rotating detonation chamber or 2) the a hyperburner chamber and rotating detonation chamber are two different features.  For purposes of examination the term is interpreted regarding the latter.
Claim 20 recites “a ducting assembly” in line 11.  It is not clear if the line 11 ducting assembly 1) refers to the line 5 ducting assembly, or 2) is an additional ducting assembly.  The claim is interpreted regarding the former for purposes of examination and compact prosecution.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 8, 10, 11, 13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2007/0119150 A1 (Wood) in view of US Patent 3,740,949 (Wolf).
Regarding claim 1, Wood discloses (see fig. 1) a hypersonic (Wood discusses Mach 4.9 in par. 14; this is consistent with applicant specification par. 80, bottom) propulsion engine 10 comprising: a turbine engine (the structure that is traversed by flow 35 starting at vane 31 and ending at the location of exhaust flow 70 in fig.1; this is consistent with applicant par. 84, top) comprising a compressor section (34, 36, 20), a combustion section 22, and a turbine section (23, 27) arranged in serial flow order (see fig. 1), the turbine engine (the structure that is traversed by flow 35 starting at vane 31 and ending at the location of exhaust flow 70 in fig.1; this is consistent with applicant par. 84, top) defining a turbine engine inlet (radially inward of splitter 48 at strut 31) upstream of the compressor section (34, 36, 20) and a turbine engine exhaust (at 70) downstream of the turbine section (23, 27); a ducting assembly (casing 82 is a duct that includes bypass duct 40) defining a bypass duct 40 having a substantially annular shape (splitter 53 is annular, see par. 19, and wall 82 must be annular to accommodate fan blade 32 rotation and to capture compressed flow 52) and extending around the turbine engine, an afterburning chamber (at 69) located downstream of the bypass duct 40 and at least partially aft of the turbine engine exhaust (at 70), and an inlet section (at 50) located at least partially forward of the bypass duct 40 and the turbine engine inlet (radially inward of splitter 48 at strut 31).  Wood does not disclose an inlet precooler positioned at least partially within the inlet section of the ducting assembly and upstream of the turbine engine inlet, the bypass duct, or both for cooling an airflow provided through the inlet section of the ducting assembly to the turbine engine inlet, the bypass duct, or both.
Wolf teaches (see fig. 1) a hypersonic (col. 1, l. 7)) propulsion engine 10 and further teaches an inlet precooler 18 positioned at least partially within an inlet section (at 14) of a ducting assembly 12 and upstream of a turbine engine inlet (forward end of compressor 42) for cooling an airflow (see ambient airflow “A” in fig. 1) provided through the inlet section of the ducting assembly to the turbine engine inlet (see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Wood with an inlet precooler positioned at least partially within the inlet section of the ducting assembly and upstream of the turbine engine inlet, the bypass duct, or both for cooling an airflow provided through the inlet section of the ducting assembly to the turbine engine inlet, the bypass duct, or both (Wolf applied to Wood results in the inlet precooler taught by Wolf located in front of fan blades 32 of Wood in order to receive the ambient airflow 50 of Wood that is similar to the ambient airflow “ A” of Wolf) as taught by Wolf in order to facilitate improving engine efficiency, avoiding excessive temperatures, and increasing thrust (see Wolf col. 4, ll. 23-35).
Regarding claim 2, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wolf applied to Wood in the claim 1 analysis above results in the inlet precooler (see Wolf 18) is positioned upstream of the turbine engine inlet (the inlet cooler taught by Wolf is located in front of fan blades 32 of Wood in order to receive the ambient airflow 50 of Wood that is similar to the ambient airflow “ A” of Wolf) for cooling an airflow provided through the inlet section of the ducting assembly to the turbine engine inlet (see Wolf col. 1, ll. 18-23: “By locating indirect heat exchange means in the air inlet … the heat exchange means cool the ingested … air … so that the engine downstream of the heat exchanger will not be subjected to [excessive] temperatures”).
Regarding claim 3, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wolf applied to Wood in the claim 1 analysis above results in the inlet precooler is positioned upstream of both the turbine engine inlet and the bypass duct (the inlet cooler taught by Wolf is located in front of fan blades 32 of Wood in order to receive the ambient airflow 50 of Wood that is similar to the ambient airflow “ A” of Wolf) for cooling an airflow provided through the inlet section of the ducting assembly to the turbine engine inlet and the bypass duct (see Wolf col. 1, ll. 18-23: “By locating indirect heat exchange means in the air inlet … the heat exchange means cool the ingested … air … so that the engine downstream of the heat exchanger will not be subjected to [excessive] temperatures”).
Regarding claim 4, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wolf further discloses a fan (32, 35) located forward of the turbine engine inlet (radially inward of splitter 48 at strut 31) and driven by a turbine section 27 (via shaft 30) of the turbine engine 18.
Regarding claim 5, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood in view Wolf further teach the fan (32, 35) is located downstream of the inlet precooler (Wolf applied to Wood in the claim 1 analysis above results in the inlet cooler taught by Wolf located in front of fan blades 32 of Wood in order to receive the ambient airflow 50 of Wood that is similar to the ambient airflow “ A” of Wolf). 
Regarding claims 7 and 8, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood further teaches (see fig. 1) a stage of guide vanes 35, wherein the fan (32, 35) comprises a plurality of fan blades 32, wherein the stage of guide vanes 35 is located downstream of the plurality of fan blades 32 of the fan and upstream of the turbine engine inlet (radially inward of splitter 48 at strut 31) and wherein the stage of guide vanes 35 is a stage of variable guide vanes (see par. 16).
Regarding claim 10, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood further teaches (see fig. 1) the bypass duct 40 comprises a dual stream section (52, 56), wherein the dual stream section (52, 56) includes an inner bypass duct stream 52 and an outer bypass duct stream 56, and wherein the inner bypass duct stream 52 and the outer bypass duct stream 56 are in a parallel flow configuration (see airflow at “120” of stream 56 and corresponding location of stream 52 at same axial location; this is consistent with applicant fig. 3 for example).
Regarding claim 11, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood further teaches (see fig. 1) the compressor section (34, 36, 20) comprises a compressor (34, 36) having a stage of compressor rotor blades 37, wherein each compressor rotor blade 37 of the stage of compressor rotor blades 37 defines a radially outer end 108, wherein the ducting assembly includes a stage of airfoils 107 positioned at least partially within the inner bypass duct stream 56, and wherein the stage of airfoils 107 of the ducting assembly is coupled to the stage of compressor rotor blades 37 at the radially outer ends 108 of the respective compressor rotor blades 37 of the stage of compressor rotor blades 37.
Regarding claim 13, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood further teaches (see fig. 1) an augmenter 130 positioned at least partially within the afterburning chamber (at 69).
Regarding claim 16, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood further teaches (see fig. 1) a fuel delivery system (par. 15, top; there must be such a system in order for the fuel to be supplied to combustor 22) for providing a flow of fuel to the combustion section 22 of the turbine engine 18.  Wood does not disclose wherein the inlet precooler is a fuel-air heat exchanger thermally coupled to the fuel delivery system.
The structure of Wolf applied to Wood in the claim 1 analysis above includes the inlet precooler 18 is a fuel-air heat exchanger 18 thermally coupled to a fuel delivery system (20, 22, 24, 26, 18, 28, 30).
Regarding claim 17, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood further discloses (see fig. 1) the turbine engine 18 defines a core air flowpath (at 60, 22, and 28 in serial flow order) extending between the turbine engine inlet (radially inward of splitter 48 at strut 31) and the turbine engine exhaust (at 70).  Wood does not explicitly disclose the turbine engine comprises an intercooler in thermal communication with an airflow through the core air flowpath.
The structure of Wolf combined with Wood in the claim 1 analysis above can include (see Wolf fig. 1) the turbine engine 10 comprises an intercooler 40 in thermal communication with an airflow “A” through a core air flowpath (at 18, through compressor 42, duct 58, and combustor 54, in serial flow order). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Wolf, as applied to claim 4 above, and further in view of Pub. No.: US 2020/0011190 A1 (Read).
Regarding claim 6, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood further discloses the fan (32, 35) includes a plurality of fan blades 32.  Wood does not disclose each of the plurality of fan blades are formed of a ceramic matrix composite material.
Read teaches (see fig. 1) a turbine engine 20 and further teaches each of the plurality of fan blades 42 are formed of a ceramic matrix composite material (see par. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Wood in view of Wolf with each of the plurality of fan blades are formed of a ceramic matrix composite material as taught by Read in order to facilitate using a light weight and high strength material that can formed by additive manufacturing (see Read par. 1). 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Wolf, as applied to claim 1 above, and further in view of Pub. No.: US 2010/0278465 A1 (Klusman).
Regarding claim 12, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood further discloses the turbine engine (the structure that is traversed by flow 35 starting at vane 31 and ending at the location of exhaust flow 70 in fig.1; this is consistent with applicant par. 84, top) further comprises an engine shaft (26 or 30).  Wood does not explicitly disclose one or more bearings supporting the engine shaft, and wherein the one or more bearings are configured as air bearings. 
Klusman teaches (see figs. 1 and 2) a turbine engine 10 and further teaches one or more bearings 150 supporting an engine shaft 24, and wherein the one or more bearings 150 are configured as air bearings (see par. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Wood in view of Wolf with one or more bearings supporting the engine shaft, and wherein the one or more bearings are configured as air bearings as taught by Klusman in order to facilitate supporting engine shaft during rotation during engine operation (see Klusman par. 1).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Wolf, as applied to claim 13 above, and further in view of Pub. US Patent 5,867,980 A1 (Bartos).
Regarding claim 14, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood does not explicitly disclose the afterburning chamber is a hyperburner chamber (interpreted as “an afterburner unit on a turbine engine that also functions as a ramjet engine”, Wiktionary.org)(Wood appears to teach this in par. 24 however because there is an indefinite analysis regarding claim 14 a secondary reference is used below). 
Bartos teaches (see fig. 1) hypersonic (col. 4, l. 63) propulsion engine 10 and further teaches the afterburning chamber (at 69) is a hyperburner chamber (see col. 2, l. 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Wood in view of Wolf with the afterburning chamber is a hyperburner chamber as taught by Bartos in order to facilitate providing thrust at high Mach numbers such as Mach numbers above 4.0 wherein typical turbomachinery is less effective (see Bartos col. 2, ll. 33-36).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Wolf, as applied to claim 1 above, and further in view of US Patent 3,204,403 (Mordell).
Regarding claim 15, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood further discloses the afterburning chamber defines a nozzle outlet (at A8 in fig. 1 below) and an afterburning chamber axial length (see “B” in fig. 1 below; this is similar to applicant fig. 2) between the turbine engine exhaust (at 70 in fig. 1 below) and the nozzle outlet, wherein the turbine engine defines a turbine engine axial length (see “A” in fig. 1 below) between the turbine engine inlet (radially inward of splitter 48 at strut 31) and the turbine engine exhaust (at 70 in fig. 1 below).  Wood does not explicitly disclose the afterburning chamber axial length is at least about (interpreted as within 10%; see app. spec. par. 78) 75% of the turbine engine axial length and up to about (interpreted as within 10%; see spec. par. 78) 500% of the turbine engine axial length.

    PNG
    media_image1.png
    675
    1380
    media_image1.png
    Greyscale
[AltContent: textbox (A)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (B)][AltContent: arrow]
Mordell teaches a hypersonic propulsion engine (see col. 1, ll. 25-28) and further teaches (see fig. 1 below) an afterburning chamber axial length (see “D” in fig. 1 below) is at least about 75% of a turbine engine axial length (see “C” in fig. 1 below) and up to about 500% of the turbine engine axial length.
[AltContent: textbox (C)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (D)][AltContent: arrow]
    PNG
    media_image3.png
    155
    736
    media_image3.png
    Greyscale
[AltContent: connector]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Wood in view of Wolf with the afterburning chamber axial length is at least about 75% of the turbine engine axial length and up to about 500% of the turbine engine axial length as taught by Mordell in order to facilitate 1) additional axial length to improve mixing of core and bypass flows (at 80 in fig. 1 of Wood) and thereby improving afterburner combustion, 2) providing flame stability with structures 20 of Mordell, 3) providing a divergent portion (at 22b of Mordell) of exhaust nozzle to improve thrust efficiency across aircraft operating speed range, and 4) providing thrust vectoring capability (see Mordell col. 1, ll. 40-45) if needed.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Wolf, as applied to claim 1 above, and further in view of US Patent 2,986,003 (Buckingham).
Regarding claim 19, Wood in view of Wolf teach the current invention as claimed and discussed above.  Wood does not explicitly teach a thermal transport bus having a thermal fluid comprising a one or more heat sink exchangers and one or more heat source exchangers.
The structure of Wolf combined with Wood in the claim 1 analysis above can include a thermal transport bus (20, 22, 26, 28, 30, 39, 41, 49, 53; the thermal transport bus transports fuel from tank 20 through heat exchangers 18 and 40) having a thermal fluid (fuel from fuel tank 20) comprising a one or more one or more heat source exchangers 40.  Buckingham teaches a propulsion system (figs. 1A and 1B) and further teaches a thermal transport bus (55, 56, 57) having a thermal fluid (fuel from fuel tank 55) comprising one or more heat sink exchangers 55 (see col. 3, ll. 70-74).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Wood in view of Wolf with a heat sink exchanger as taught by Buckingham in order to facilitate cooling parts of an aircraft of  Wood in view of Wolf (see Buckingham col. 3, ll. 70-74). 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of US Patent US 2009/0151321 A1 (Jarmon) and Wolf.
Regarding claim 20, Wood discloses a method for operating a hypersonic (Wood discusses Mach 4.9 in par. 14; this is consistent with applicant specification par. 80, bottom) propulsion engine 10, the method comprising: operating the hypersonic propulsion engine 10 in a hypersonic flight operating mode (see par. 14, top), wherein operating the hypersonic propulsion engine 10 in the hypersonic flight operating mode comprises receiving an inlet airflow through an inlet (at 50 in fig. 3) of a ducting assembly (casing 82 is a duct that includes a bypass duct 40) of the hypersonic propulsion engine at an airflow speed greater than about (interpreted as within 10%; see app. spec. par. 78) Mach 4 (see par. 14, middle); providing a first portion 60 of the inlet airflow received through the inlet (at 50 in fig. 3) of the ducting assembly through a turbine engine inlet (radially inward of splitter 48 at strut 31) of a turbine engine (the structure that is traversed by flow 35 starting at vane 31 and ending at the location of exhaust flow 70 in fig.1; this is consistent with applicant par. 84, top); providing a second portion 52 of the inlet airflow received through the inlet of the ducting assembly through a bypass duct 40 of a ducting assembly (casing 82 is a duct that includes a bypass duct 40).  Wood does not explicitly disclose the inlet airflow at a at a temperature greater than about 1400 degrees Fahrenheit; and reducing a temperature of the inlet airflow at a location upstream of the turbine engine inlet, of the first portion of the inlet airflow through the turbine engine inlet, of the second portion of the inlet airflow through the bypass duct, or a combination thereof by at least about 150 degrees Fahrenheit using a heat exchanger.
Jarmon teaches (see figs. 1A and 1B) a hypersonic propulsion engine 18 and further teaches an inlet airflow at a temperature greater than about 1400 degrees Fahrenheit (see par. 27, bottom); and Wolf teaches (see fig. 1) a hypersonic (col. 1, l. 7)) propulsion engine 10 and further teaches reducing a temperature of an inlet airflow (see “A” in fig. 1) at a location (temperature is reduced at heat exchanger 18) upstream of a turbine engine inlet (forward end of compressor 42), of the inlet airflow by at least about 150 degrees Fahrenheit (at hypersonic speeds up to Mach 8 the airflow is reduced to at least 1000[Symbol font/0xB0] F, see col. 4, l. 30, and down to 650[Symbol font/0xB0] F, see col. 1, l. 24) using a heat exchanger 18 (it is noted that the recitation “about 1400 degrees Fahrenheit” can be interpreted as within a 10 percent margin in accordance with applicant par. 78; under such an interpretation the requirement is 1120 degrees Fahrenheit; therefore the difference between 1200 degrees taught by Jarmon and 1000 degrees of Wolfe is at least 150 degrees).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Wood with the inlet airflow at a at a temperature greater than about 1400 degrees Fahrenheit; and reducing a temperature of the inlet airflow at a location upstream of the turbine engine inlet, of the first portion of the inlet airflow through the turbine engine inlet, of the second portion of the inlet airflow through the bypass duct, or a combination thereof (Wolf applied to Wood results in the inlet precooler taught by Wolf located in front of fan blades 32 of Wood in order to receive the ambient airflow 50 of Wood that is similar to the ambient airflow “ A” of Wolf) by at least about 150 degrees Fahrenheit using a heat exchanger as taught by Jarmon and Wolf in order to facilitate improving engine efficiency, avoiding excessive temperatures, and increasing thrust (see Wolf col. 4, ll. 23-35).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
inlet coolers: US 20200369400, 20020066267, 20200088099, 20200088098, 20140182264; 
intercoolers: US 20140182264, 20050262848, 20200088102, 20170159566; and
afterburner length: US 20020066267 and NPL “THE EUROFIGHTER EJ200 ENGINE” (translated version).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741